            IN THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                     ASHEVILLE DIVISION
                      1:19 CV 344 MR WCM

DAVID L. SETTLEMYER and                   )
JANE SETTLEMYER                           )
                                          )
            Plaintiffs,                   )
v.                                        )                 ORDER
                                          )
BORG-WARNER MORSE TEC, LLC;               )
BWDAC, INC.; CARLISLE                     )
INDUSTRIAL BRAKE & FRICTION               )
INC.; CATERPILLAR, INC.; CBS              )
CORPORATION; CERTAIN TEED                 )
CORPORATION; CONSOLIDATED                 )
TRUCK PARTS, INC.; CRA                          )
TRAILERS INC.; CUMMINS, INC.;             )
DAIMLER TRUCKS NORTH                      )
AMERICA LLC; DANA                         )
COMPANIES, LLC; EATON                     )
CORPORATION; FEDERAL-MOGUL                )
ASBESTOS PERSONAL INJURY                        )
TRUST; FORD MOTOR COMPANY;                )
HEAVY DUTY PARTS, INC.;                   )
GENUINE PARTS COMPANY;                    )
KELSEY-HAYES COMPANY; MACK                )
TRUCKS, INC.; NAVISTAR, INC.;             )
PACCAR, INC.; PNEUMO ABEX, LLC            )
                                          )
           Defendants.                    )
_______________________________

      This matter is before the Court on the Motion for Admission Pro Hac

Vice and Affidavit (Doc. 148) filed by Amy C. Drayton. The Motion indicates

that Ms. Drayton, a member in good standing of the Bar of this Court, is local

counsel for Defendant Paccar, Inc. and that she seeks the admission of J.



     Case 1:19-cv-00344-MR-WCM Document 149 Filed 02/17/21 Page 1 of 2
Andrew Atkins, who the Motion represents as being a member in good

standing of the Bar of the State of Texas. It further appears that the requisite

admission fee has been paid.

      Accordingly, the Court GRANTS the Motion (Doc. 148) and ADMITS J.

Andrew Atkins to practice pro hac vice before the Court in this matter while

associated with local counsel.


                                 Signed: February 16, 2021




    Case 1:19-cv-00344-MR-WCM Document 149 Filed 02/17/21 Page 2 of 2
